IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,231-01


EX PARTE KENNETH VODOCHODSKY





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 01-01-00001-CRK IN THE 81ST JUDICIAL DISTRICT COURT

KARNES COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On February 22, 2001, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure article 37.071, and the trial court, accordingly, set punishment at death.  This
Court reversed applicant's conviction and sentence on direct appeal.  Vodochodsky v. State, 
 S.W.3d  , No. AP-74,129 (Tex. Crim. App. Mar. 16, 2005).
	Applicant presents seventeen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Pursuant to this Court's resolution of
applicant's direct appeal, the trial judge has entered findings of fact and conclusions of law
recommending that applicant's application be dismissed as moot.
	This Court adopts the trial judge's findings and conclusions.  Applicant's application
is dismissed as moot.
	IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2006.

Do Not Publish